Title: From Thomas Jefferson to Samuel Blodget, Jr., 12 July 1792
From: Jefferson, Thomas
To: Blodget, Samuel, Jr.



Sir
Philadelphia July 12. 1792.

I have duly received your favor of June 25. and forwarded the letter it inclosed for the Commissioners. I am setting out tomorrow for Virginia, and therefore in the midst of hurry have only time to say that I suppose it will be well to retain a few copies of the plan of the town, disposing of them where they will be most seen. I observe the soundings are not in the sheets you send me. I have written to the Commissioners recommending to desire Mr. Ellicot, if they were not in the original, to insert them in one of these proof sheets and forward it to you that they may be put into the plate. Some good plans of buildings have been proposed. I am Sir your most obedt. humble servt.

Th: Jefferson

